As the presentment agency concedes, the alleged waiver of appellant’s right to a timely fact-finding hearing pursuant to Family Court Act § 340.1 was not knowing and voluntary, where it was made on the assumption that the conditions of detention pending the hearing would continue as before. As soon as the court indicated its intention to change the conditions of detention to require placement in a secure facility, the law guardian indicated that appellant would not, in that case, waive his rights. Accordingly, appellant is entitled to dismissal of the petition (see Matter of Frank C., 70 NY2d 408). Concur— Williams, P.J., Tom, Rosenberger and Friedman, JJ.